       Case 2:14-cr-00284-JTM-KWR Document 563 Filed 08/02/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                             CRIMINAL ACTION


VERSUS                                                               NO. 14-284


DARREN SHARPER                                                       SECTION: “H”



                                 ORDER AND REASONS
         Before the Court is Defendant Darren Sharper’s Motion for a Certificate
of Appealability (“COA”) of this Court’s order denying his motion for post-
conviction relief pursuant to 28 U.S.C. § 2255 (Doc. 562).
         The Fifth Circuit “may not consider an appeal from the denial of a 28
U.S.C. § 2255 motion for relief unless either the district court or [the Fifth
Circuit] issues a COA.” 1 “To obtain a COA, [the defendant] must make ‘a
substantial showing of the denial of a constitutional right.’” 2
         Defendant Sharper seeks a COA on whether this Court erred in finding
that Sharper was not denied effective assistance of counsel. 3 For the same
reasons discussed in this Court’s July 7, 2019 Order and Reasons, 4 Sharper
has not made a substantial showing that he was denied effective assistance of
counsel. Accordingly, he is not entitled to a COA on this issue.



1   United States v. Fields, 761 F.3d 443, 451 (5th Cir. 2014), as revised (Sept. 2, 2014) (quoting
    United States v. Hall, 455 F.3d 508, 513 (5th Cir. 2006)).
2   Id. (citing 28 U.S.C. § 2253(c)(2)).
3   Doc. 562.
4   See Doc. 560.

                                                 1
    Case 2:14-cr-00284-JTM-KWR Document 563 Filed 08/02/19 Page 2 of 2




                             CONCLUSION
     For the foregoing reasons, Defendant Sharper’s Motion for a COA (Doc.
562) is DENIED.


                   New Orleans, Louisiana this 2nd day of August, 2019.




                                  ____________________________________
                                  JANE TRICHE MILAZZO
                                  UNITED STATES DISTRICT JUDGE




                                    2
